Citation Nr: 0714461	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the veteran's service-
connected bilateral foot disorder.  

2.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his friend R.M.B.

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1952 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  A current diagnosis of a lumbosacral spine disability 
manifested by pain is not demonstrated by the record.

2.  The veteran's bilateral pes planus is manifested by 
significant pain, severe medial bowing due to a bilateral 20 
degree malalignment of the Achilles tendons, and a bilateral 
10 degree hallux valgus deformity, none of which is improved 
with the use of orthopedic shoes.


CONCLUSIONS OF LAW

1.  A lumbosacral spine disability is not proximately due to, 
or the result of, the veteran's service-connected pes planus.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.310 (2006).

2.  The criteria for a 50 percent rating for bilateral pes 
planus are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.71a, Diagnostic Code 5276 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for secondary service connection and an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  
Although this notice was delivered after the initial denial 
of the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in January 2007, without taint from 
prior adjudications.  In February 2007, the veteran submitted 
further argument but identified no new evidentiary sources.  
Thus, the veteran has been able to participate effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims, and medical 
opinions have been sought.

Secondary Service Connection

The veteran contends that his current back pain is due to his 
service-connected bilateral pes planus, and thus seeks 
secondary service connection.  Secondary service connection 
may be granted for disability that is proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  The evidence must show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

The evidence does not show that the veteran has a current 
lumbosacral spine disability.  Specifically, in January 2007, 
the veteran underwent a VA spine examination.  Objective 
findings included strong paraspinous musculature without pain 
on palpation.  The veteran's range of motion was limited; 
however, the physician indicated that this was due to the 
veteran's obesity.  X-ray examination was normal.  

Neurologic examination was abnormal in the upper extremities; 
the veteran had diminished pinprick senses and no reflexes.  
However, after extensively reviewing the veteran's medical 
history, the physician indicated that the neurological 
deficit was due to his myotonia congenita, an inherited 
disorder of the body's musculature system as a whole, 
characterized by hypertrophy.  See Stedman's Medical 
Dictionary, 27th ed., at 1177.  The physician clarified that 
there was no evidence of a lumbosacral spine pathology.  

The clinical records do not contradict this finding.  There 
are several complaints of back pain; however, no underlying 
pathological reason for that pain was found.  Because pain 
alone is not a compensable disability under the law, there is 
no disability in this case for which secondary service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (2001).  The preponderance of the 
evidence is found to be against the veteran's claim; the 
benefit of the doubt provision does not apply.



Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's service-connected pes planus is assigned a 30 
percent rating under DC 5276.  Under that code, the only 
higher rating (50 percent) is warranted if the disorder is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a,  DC 5276 (2006).

The veteran's January 2007 examination revealed that the 
veteran had significant tenderness in his feet (a 10 out of 
10 on a pain scale) after walking about 10 yards.  He 
reported using his motorized scooter for most movement due to 
the pain.  Objective examination revealed a bilateral 10 
degree hallux valgus deformity, as well as a bilateral 20 
degree malalignment of the Achilles tendons.  The physician 
described this medial bowing as severe.  Although the veteran 
had obtained orthopedic shoes, he reported that they did not 
alleviate the pain so he chose to wear his non-orthopedic 
shoes instead.  

The veteran also was examined in April 2002.  This exam 
failed to objectively describe the severity of the veteran's 
foot disability, particularly in terms of the presence or 
absence of deformity, and therefore adds little to the 
analysis.  The concurrent outpatient clinical records do not 
contradict the findings of the 2007 examination.  
Particularly, the veteran presented with frequent complaints 
of pain in the soles of his feet on standing.  
Although the veteran does have other, non-service-connected 
disorders of the lower extremities that may contribute to the 
pain in his feet (e.g., venous stasis), the presence of 
bilateral deformities of his feet due to pes planus is clear.  
These symptoms more nearly approximate those contemplated by 
the highest rating category of 50 percent.  It has caused 
extreme pain, hallux valgus deformity, and marked 
displacement of his Achilles tendons with the result of 
severe medial bowing.  Orthopedic shoes have not improved the 
problem.  The higher, 50 percent rating is warranted.

	
ORDER

Entitlement to service connection for a low back disorder is 
denied.

A 50 percent rating for bilateral pes planus is granted, 
subject to regulations applicable to the payment of monetary 
benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


